Citation Nr: 9909627	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 20 to 
November 15, 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1. An unappealed rating decision dated December 1977 denied 
service connection for a nervous disorder.
 
2. The evidence added to the record since the December 1977 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

3.  No competent medical evidence has been presented to show 
that a chronic psychiatric disorder, including 
schizophrenia, had its onset in or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1977 rating decision 
is new and material; the claim for service connection for a 
nervous disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.306 (1998).

2. The claim for service connection for a nervous disorder is 
not plausible. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in December 1977, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The RO found at that time that the 
evidence of record showed the veteran was psychotic prior to 
and after service, but there was no evidence of a nervous 
disorder in the service medical records and the records 
showed he was released from service because of unsuitability.  
The veteran did not appeal and the RO's decision was final 
based on the evidence then of record.

The evidence of record at the time of the December 1977 RO 
decision included the veteran's service medical records.  On 
a report of medical history completed in December 1975, the 
veteran denied ever having depression, excessive worry or 
nervous trouble of any sort.  No psychiatric abnormality was 
reported when he was examined that day, and the veteran was 
found qualified for active service. 

According to service records, the veteran was unable to 
adjust or cope with military life and wanted to go home.  A 
November 1976 statement from the commander of the Naval 
Training Center indicates that the veteran's general 
qualifications did not warrant retention in the service, the 
veteran was not in need of hospitalization and he had not 
completed recruit training.  The commander further indicated 
that the veteran's condition existed prior to entry into 
naval service and was not aggravated by service.  The veteran 
was honorably discharged in mid-November 1976.

Also of evidence at the time of the December 1997 RO decision 
was a final summary of the veteran's November 1976 to 
September 1977 private hospitalization.  It reveals that he 
was voluntarily hospitalized approximately ten days after his 
discharge from service.  According to the medical record, the 
veteran had experienced emotional difficulties for 
approximately one year prior to this first psychiatric 
hospitalization.  It was also noted that, since high school 
graduation, the veteran had been unable to hold a job and 
spent much time at home sleeping and reading the Bible.  
Further, in the summer of 1976, the veteran developed 
peculiar mannerisms, including that of facial expression and 
eye blinking and had a questionable history of drug abuse 
prior to that time.  The final diagnosis was schizophrenia, 
chronic undifferentiated type and motor disorder, 
unspecified, possibly episodic opsoclonus.  His prognosis was 
guarded.

The December 1977 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1977 decision that was the final adjudication that 
disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999; see also Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.

An application to reopen the veteran's claim was received in 
September 1996.  The relevant evidence associated with the 
claims file subsequent to the December 1977 rating action 
includes private and duplicate medical records and written 
statements from the veteran.

Added to the record were private medical records regarding 
the veteran's November 1976 to September 1977 
hospitalization, some of which were not available at the time 
of the unappealed December 1977 rating action.  According to 
a history of the veteran's illness taken at admission, his 
troubles began in approximately the summer of 1975 when he 
noticed his consistent eye blinking and shaking of his hands 
and feet.  At that time he began using an unknown amount of 
marijuana and denied using other drugs or an excessive amount 
of alcohol.  The veteran had been unable to hold a steady job 
since May 1975 when he worked in a canning factory and spent 
his time at home.  Despite the veteran's motor problems, an 
admission note shows that he enlisted in the Navy in August 
1976 thinking that it could help him but he lasted only three 
weeks before returning home.  An interview with the veteran's 
mother revealed that the veteran took a great deal of street 
drugs, including great quantities of speed and acid and 
limited amounts of LSD, that supposedly induced his problems.

Also added to the record since the December 1977 rating 
action were private hospital records, dated from November 
1988 to January 1989, that indicate the veteran was admitted 
for treatment of chronic paranoid schizophrenia.  The records 
indicate that the veteran had a long history of paranoid 
schizophrenia and antisocial personality disorder, was 
incarcerated in 1982 and 1986 and was currently on a nine 
year sentence for robbery.  Final diagnoses included 
schizoaffective disorder, bipolar type and antisocial 
personality.

Private mental health treatment records, dated from 1994 to 
1998, were also added to the record since the time of the 
RO's December 1977 rating decision.  These medical records 
show that the veteran was diagnosed with schizophrenia and 
his course of treatment included prescribed medication and 
outpatient psychotherapy.

The veteran has asserted that his nervous disorder started in 
service, however, there are no references to complaints or 
treatment of a nervous disorder in service.  Service records 
are entirely negative for report of complaints or diagnosis 
of a nervous disorder and, when discharged from service in 
November, 1976, the veteran was found to be unqualified to be 
retained in service and his condition was determined to have 
existed prior to service entry and had not been aggravated by 
service.

The evidence received since the December 1977 decision 
consists of duplicative medical records, medical records 
dated in the 1990's, some twenty years after discharge and 
the veteran's assertions that his psychiatric disorder had 
its onset, or was aggravated, during his period of military 
duty. Clinical records from his November 1976 to September 
1977 hospitalization, however, which provide details of the 
history of the veteran's illness, are new and do bear 
directly on the question of whether a chronic psychiatric 
disorder had its onset in service. Thus, this evidence is new 
and material and therefore reopens the veteran's claim. 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a); Hodge. 

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a). A "well grounded" claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998)

According to 38 U.S.C.A. § 1110 (West 1991), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a psychosis in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.  
For the purpose of establishing the presumptive service 
connection of a psychoses, a veteran must have served 90 days 
or more during a war period or after December 31, 1946.  
38 C.F.R. § 3.306(a)(1).

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's psychiatric 
status.  Although post-service medical records indicate that 
he manifested unusual behavior and symptoms not inconsistent 
with schizophrenia prior to service entrance, there is no 
record of pre-service treatment or other medical evidence 
establishing a diagnosis of schizophrenia before he began his 
period of active duty. The Board notes that no psychiatric 
abnormality was evident when he was examined for service. 
38 U.S.C.A. §§ 1111, 1137.

That being said, available service records show that was 
discharged from military service due to unsuitability. These 
records make no mention of treatment, manifestations or 
symptoms of schizophrenia during his period of active duty. 
No competent medical evidence to the contrary has been 
submitted. Clinical records from his November 1976 to 
September 1977 hospitalization disclose that he first began 
taking anti-psychotic medication after his return from active 
duty. His period of active duty was mentioned only for 
historical purposes. Accordingly, it can only be concluded 
that schizophrenia had its onset after the veteran's 
separation from service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

With respect to his contentions, the veteran is not 
qualified, as a lay person, to furnish etiological opinions 
or medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  His opinion, 
therefore, is of minimal probative value.  The Board notes 
that, while the veteran, no doubt believes that he has a 
psychiatric disorder that originated in, or was aggravated 
by, service, the fact, nonetheless, remains, that no 
competent medical evidence has been received attributing a 
current psychiatric disorder, including schizophrenia, to 
service.  Moreover, as the veteran had less than 90 days of 
service, he had insufficient service for the purpose of 
establishing service connection for a psychosis on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309. 
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390; (1995).


ORDER

Entitlement to service connection for a nervous disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


- 7 -


